Citation Nr: 0100789	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  94-05 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disability.  

2.  Entitlement to service connection for a bilateral elbow 
disability.  

3.  Entitlement to service connection for a respiratory 
disorder.  

4.  Entitlement to service connection for a disability 
manifested by chest wall pain.  

5.  Entitlement to service connection for a right lung 
disability.  

6.  Entitlement to service connection for a low back 
disability.  

7.  Entitlement to service connection for chronic kidney 
stones.  

8.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  

9.  Entitlement to an increased (compensable) rating for 
recurrent ear infections, status post PE tube insertion, 
right ear.  

10.  Entitlement to an increased (compensable) rating for 
sinusitis.  

11.  Entitlement to an increased (compensable) rating for 
diverticulosis.  

12.  Entitlement to an increased (compensable) rating for 
status post right inguinal hernia repair.  

13.  Entitlement to an increased (compensable) rating for 
status post correction of septal deviation.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran retired from active military service in July 
1993, after serving 30 years.  

The issues on appeal all arise out of a November 1993 rating 
action, and with the exception of the claim for an increased 
rating for hearing loss, were perfected on appeal in March 
1994.  The claim concerning hearing loss was perfected on 
appeal in June 1997.  




FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
as it pertains to service connection for a heart disability, 
service connection for a right lung disability, service 
connection for a low back disability, service connection for 
kidney stones, entitlement to an increased rating for 
bilateral hearing loss, entitlement to an increased rating 
for recurrent right ear infections, entitlement to an 
increased rating for sinusitis, entitlement to an increased 
rating for status post right inguinal hernia repair, and 
entitlement to an increased rating for status post correction 
of septal deviation has been obtained. 

2.  The medical evidence does not show the presence of a 
heart disability, a right lung disability, or kidney stones.   

3.  The veteran complained of low back pain during service, 
and was diagnosed to have osteophytes of the lumbar spine the 
month following his service retirement.  

4.  The report of a September 1993 audiology examination 
conducted for VA purposes revealed an average pure tone 
threshold at 1000, 2000, 3000, and 4000 hertz of 38 decibels 
in the right ear and 32 decibels in the left ear, with speech 
discrimination ability of 100 percent in the right ear and 
100 percent in the left ear, which corresponds to a level I 
hearing acuity in the right ear, and level I hearing in the 
left ear.  

5.  The report of a February 1999 audiology examination 
conducted for VA purposes revealed an average pure tone 
threshold at 1000, 2000, 3000, and 4000 hertz of 40 decibels 
in the right ear and 38 decibels in the left ear, with speech 
discrimination ability of 88 percent in the right ear and 92 
percent in the left ear, which corresponds to a level II 
hearing acuity in the right ear, and level I hearing in the 
left ear.  

6.  The veteran's recurrent right ear infection status post 
PE tube insertion is shown to have been productive of 
suppuration during the appeal period.  

7.  The veteran's sinusitis is not shown to be productive of 
discharge, crusting, scabbing, infrequent headaches, one or 
two incapacitating episodes per year requiring prolonged 
antibiotic treatment, or three to six non-incapacitating 
episodes per year characterized by headaches, pain, and 
purulent discharge or crusting.  

8.  The veteran's status post right inguinal hernia repair is 
not shown to be recurrent, or that the post operative scar is 
poorly nourished, to ulcerate repeatedly, or that it is 
tender and painful. 

9.  The veteran's status post correction of septal deviation 
is not shown to be productive of marked interference with 
breathing space, a 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  


CONCLUSIONS OF LAW

1.  A heart disability was not incurred in service.  38 
U.S.C.A. §§ 1110, 1131, Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).  

2.  A right lung disability was not incurred in service. 38 
U.S.C.A. §§ 1110, 1131, Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).

3.  Kidney stones were not incurred in service. 38 U.S.C.A. 
§§ 1110, 1131, Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000).

4.  Osteophytes of the lumbar spine were incurred in service. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2000).

5.  The criteria for a compensable rating for bilateral 
hearing loss have not been met. 38 U.S.C.A. 1155 (West 1991), 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 
Diagnostic Code 6100 (2000).

6.  The criteria for a 10 percent evaluation for recurrent 
ear infections, status post PE tube insertion, are met.  
38 U.S.C.A. 1155 (West 1991), Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 4.1, 4.2, 4.7, Diagnostic Code 6200 (2000).  

7.  The criteria for a compensable rating for sinusitis have 
not been met. 38 U.S.C.A. 1155 (West 1991), Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, Diagnostic Code 6510, as 
in effect prior to and since October 1996.  

8.  The criteria for a compensable rating for status post 
right inguinal hernia repair have not been met. 38 U.S.C.A. 
1155 (West 1991), Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1, 
4.2, 4.7, Diagnostic Codes 7338, 7803, 7804 (2000).  

9.  The criteria for a compensable rating for status post 
correction of septal deviation have not been met.  
38 U.S.C.A. 1155 (West 1991), Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 4.1, 4.2, 4.7, Diagnostic Code 6502 as in effect 
prior to and since October 1996.   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there was a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

The record in this case, however, reflects that with respect 
to most of the claims on appeal, the requirements of this new 
law have been satisfied.  Thus, decisions may be entered with 
respect to the following claims:  service connection for a 
heart disability, service connection for a right lung 
disability, service connection for a low back disability, 
service connection for kidney stones, entitlement to an 
increased rating for bilateral hearing loss, entitlement to 
an increased rating for recurrent right ear infections, 
entitlement to an increased rating for sinusitis, entitlement 
to an increased rating for status post right inguinal hernia 
repair, and entitlement to an increased rating for status 
post correction of septal deviation.   

In this regard, the Board observes that with respect to the 
aforementioned service connection claims, the record 
establishes that the veteran has been informed of that 
evidence which would be necessary to substantiate his claims, 
the record includes the report of examination conducted for 
VA purposes in connection with them and it contains the 
veteran's relevant treatment records.  Moreover, there have 
been no assertions by either the veteran or his 
representative that additional relevant records are 
available.  Under these circumstances, the Board concludes 
that VA has met its duty to assist in developing the facts 
pertinent to these claims for service connection pursuant to 
the provisions of the recently enacted Veterans Claims 
Assistance Act of 2000, and that no further development in 
this regard is required.  

Likewise, with respect to the increased ratings claims 
identified above, the record includes the reports of 
examinations conducted for VA purposes in connection with 
them, the veteran's relevant treatment records have been 
associated with the claim file, and there have been no 
assertions that additional relevant records are available.  
Moreover, it appears that the RO has informed the veteran, by 
means of the statement of the case and supplemental 
statements of the case issued during the course of this 
appeal, of that evidence which would be necessary to 
substantiate these claims.  Accordingly, VA has also met its 
duty to assist in developing the facts pertinent to this 
aspect of the veteran's claim under the provisions of the 
recently enacted Veterans Claims Assistance Act of 2000, and 
no further development in this regard is required.

The claims for service connection for a bilateral elbow 
disability, service connection for a respiratory disorder, 
service connection for a disability manifested by chest wall 
pain, and the claim for entitlement to an increased rating 
for diverticulosis will be discussed in the Remand portion of 
this decision.  

I.  Service Connection Claims

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.  Service connection for arthritis may be 
presumed if it became manifest to a degree of 10 percent 
disabling during the veteran's first year after separation 
from service.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309.  

a.  Heart

The veteran's claim for service connection for a heart 
disability apparently arises from a notation made on a 1992 
electrocardiograph (ECG) report that an inferior infarct of 
an undetermined age could not be ruled out by this test.  At 
the same time, however, another physician who examined this 
report interpreted the findings as within normal limits.  
This was the same conclusion made when another ECG was 
performed in March 1993, at which time it was noted that the 
findings were considered normal.  Following the veteran's 
retirement from service, he underwent a general medical 
examination in connection with his current claim in September 
1993.  The report from this examination failed to reveal the 
presence of any abnormality of the heart, although the 
history of that instance of an abnormal ECG was acknowledged.  
Subsequently dated records also fail to show the presence of 
any heart disability.  

Under the foregoing circumstances, the Board can find no 
basis for establishing service connection for a heart 
disability.  In reaching this conclusion, it must be pointed 
out that interpreting an ECG report as reflecting findings 
which cannot provide a basis for ruling out that the veteran 
had an inferior infarct, is not the same as concluding he had 
an inferior infarct, or that he has any heart disability.  
When this is considered in the context of all the other 
medical evidence, none of which shows the diagnosis of any 
heart disability, and includes a subsequent ECG which was 
interpreted as normal, the only reasonable conclusion is that 
the veteran does not currently have a heart disability.  In 
the absence of evidence showing the presence of the 
disability for which service connection is sought, there can 
be no basis for establishing service connection for that 
disability.  Accordingly, the veteran's appeal for service 
connection for a heart disability is denied.  

b. Right Lung, Kidney Stones

With respect to a disability of the right lung, the veteran's 
service medical records fail to show that any such disorder 
was ever identified.  With respect to kidney stones, the 
service medical records reflect that, in 1993, the veteran 
exhibited symptoms that were considered consistent with 
having recently passed a kidney stone.  Significantly, 
however, no chronic impairment arising from that event was 
shown.  Likewise, when examined for VA purposes in September 
1993 in connection with this claim, no right lung or kidney 
disability was diagnosed, and no such disabilities have been 
noted on any subsequently dated medical record.  

Since there is no medical evidence of a current right lung 
disability or a kidney disorder, a basis upon which to grant 
service connection for these disabilities has not been 
presented, and the appeal in this regard is denied.  




c.  Low Back Disability

With respect to this aspect of the veteran's appeal, his 
service medical records reflect a number of occasions when he 
was seen for low back complaints dating as far back as 1974.  
These complaints were typically attributed to a strain, and 
although these complaints subsided after 1982, when the 
veteran was examined in connection with this claim one month 
after his service retirement, a more chronic history of 
recurrent back pain was reported.  Moreover, X-rays of the 
lumbar spine taken at the time of this examination revealed 
the presence of small anterior vertebral body marginal 
osteophytes at L2-5.  

In view of the low back complaints recorded in the veteran's 
service medical records, the history of low back pain he 
reported when examined shortly after his service retirement, 
and the presence of osteophytes found in the lumbar spine at 
the time of this examination, it is reasonable to link the 
veteran's current back disability to service.  Accordingly, a 
satisfactory basis for awarding service connection for the 
veteran's lumbar spine osteophytes has been presented in this 
case, and service connection for this disability is granted.  


II.  Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the entire recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

a.  Hearing Loss

Regarding the veteran's hearing loss, the evidence reflects 
the onset of that disability to have been during service, 
and, therefore, service connection was established in the 
November 1993 rating action that is the subject of this 
appeal.  With respect to the evaluation of that disability, 
the applicable criteria to be considered are set forth in the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100.  
It is observed, however, that, during the pendency of this 
appeal, VA issued new regulations for evaluating impairment 
of auditory acuity.  These became effective June 10, 1999.  
62 Fed. Reg. 25,202-25,210 (May 11, 1999).  In this regard, 
the U.S. Court of Appeals for Veterans Claims has held that, 
where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See also Baker v. 
West, 11 Vet.App. 163, 168 (1998); Dudnick v. Brown, 10 
Vet.App. 79 (1997) (per curiam order), holding that, although 
certain new rating criteria became effective after the 
appellant filed his appeal with the Court, VA and the Court 
are required to apply the amendments to the extent that they 
are more favorable to the claimant than the earlier 
provisions.

The regulatory amendments noted above were obviously not in 
effect at the time the RO issued its 1993 decision when 
assigning the noncompensable evaluation for the veteran's 
hearing loss and, therefore, would not have been applied by 
the RO in making its determination.  In view of that, the 
Board must consider whether or not the veteran would be 
prejudiced if we were to proceed with appellate consideration 
of the claim without first giving the RO the opportunity to 
consider the new regulations.  

In this regard, the Board notes that the criteria for 
evaluating hearing impairment in effect prior to, and since 
June 10, 1999, call for the consideration of the results of 
examinations using controlled speech discrimination tests 
(Maryland CNC) together with the results of puretone 
audiometry tests.  38 C.F.R. § 4.85.  These results are then 
charted on Table VI and Table VII, as set out in the Rating 
Schedule.  In order to establish entitlement to a compensable 
evaluation for hearing loss, it must be shown that certain 
minimum levels of the combination of the percentage of speech 
discrimination loss and average puretone decibel loss are 
met.  The Board has compared the previous versions of Table 
VI and Table VII, and the new versions of these tables, and 
finds that there has been no discernable change in them.  
Further, we note that the revisions in the language in 38 
C.F.R. § 4.85 do not change the method by which Tables VI and 
VII are interpreted, but only describe, in greater detail, 
how they are applied.  

As to the provisions of section 4.86, in effect prior to June 
1999, it only provided information regarding the fact that 
the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids.  Currently, it addresses exceptional patterns of 
hearing loss, which are not shown to be present in this case.  
(The exceptional patterns addressed in that section are when 
the puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 
55 decibels or more, or when the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.) 

Although it is the usual practice of the Board to remand a 
claim to the RO for initial consideration of new regulations 
promulgated during the pendency of an appeal, in this case, 
the new regulations have not changed the substantive criteria 
directly affecting the veteran's claim.  Therefore, the 
veteran would not be prejudiced by the Board proceeding to 
the merits of the claim, and a remand would only result in 
needless delay and impose further burdens on the RO, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 
Vet.App. 203 (1999) (en banc); Soyini v. Derwinski, 1 
Vet.App. 540, 546 (1991); Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994).  

With respect to the actual application of the criteria used 
for evaluating hearing loss in this case, it is observed that 
they make provision for a range of disability ratings, from 
noncompensable (zero percent) to 100 percent.  This is based 
upon impairment of hearing as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold as measured by pure tone audiometry 
in the frequencies of 1000, 2000, 3000, and 4000 hertz (Hz).  
The rating schedule establishes 11 levels of auditory acuity, 
designated from level I, for essentially normal hearing, to 
level XI, for profound deafness.  See 38 C.F.R. § 4.85 and 
Diagnostic Code 6100.

The specific assignment of a disability evaluation for 
hearing loss is achieved by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Acevedo-Escobar v. 
West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 
3 Vet.App. 345, 349 (1992).  Essentially, from Table VI, at 
38 C.F.R. § 4.85, or in some cases Table VIa, a Roman numeral 
designation (I through XI) for hearing impairment is 
obtained.  When using Table VI, this numeric designation of 
hearing impairment is based upon a combination of the percent 
of speech discrimination and the pure tone threshold average.  
That Roman numeral designation is located on the Table at the 
point where the percentage of speech discrimination and pure 
tone threshold average intersect.  When using Table VIa, this 
numeric designation of hearing impairment is based only on 
pure tone threshold average, and is applicable when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hz) is 55 decibels or more.  In 
either case, after obtaining the numeric designation of 
hearing impairment, reference is then made to Table VII to 
determine the actual disability percentage assigned in a 
particular case.  In this Table (Table VII) the horizontal 
row represents the ear having the better hearing, and the 
vertical column represents the ear having the poorer hearing.  
The percentage disability evaluation is located at the point 
in Table VII where the row and column intersect.

In the present case, the report of the examination conducted 
in connection with the veteran's current claim in September 
1993 revealed average pure tone thresholds, at 1000, 2000, 
3000, and 4000 Hz, of 38 decibels in the right ear and 32 
decibels in the left ear, as well as speech discrimination 
ability that was 100 percent in the right ear and 100 percent 
in the left ear.  This corresponds to a level I hearing 
acuity in the right and left ears, pursuant to the Rating 
Schedule.  

The record shows that the veteran underwent another 
evaluation for VA purposes in February 1999.  The report from 
this examination revealed average pure tone thresholds, at 
1000, 2000, 3000, and 4000 Hz, of 40 decibels in the right 
ear and 38 decibels in the left ear, as well as speech 
discrimination ability that was 88 percent in the right ear 
and 92 percent in the left ear.  This corresponds to a level 
II hearing acuity in the right ear and level I hearing acuity 
in the left ear, pursuant to the Rating Schedule.  

The point of intersection on Table VII of the rating schedule 
for level I hearing in the better ear, and level II hearing 
in the other ear, which is used to arrive at the percentage 
of disability for bilateral hearing loss, reflects that a 
noncompensable evaluation is warranted.  (Similarly, the 
point of intersection on Table VII for level I hearing in 
each ear calls for a noncompensable evaluation.)  Under these 
circumstances, there is no basis for assignment of a higher 
evaluation for the veteran's hearing loss.  Accordingly, the 
veteran's appeal in this regard must be denied.  

b.  Recurrent Ear Infections

Regarding this aspect of the veteran's appeal, the evidence 
shows that the veteran was treated on numerous occasions in 
service for otitis media in his right ear.  This treatment 
included the insertion of tubes into the right ear.  In 
connection with his claim for benefits, the veteran was 
examined for VA purposes in September 1993.  This revealed 
the presence of a marginal perforation of the right ear drum, 
as well as squamous epithelium growing into the middle ear.  
Following a review of this evidence, service connection was 
established for the veteran's right ear disability, which was 
assigned a non-compensable disability evaluation.  

Subsequently dated records reflect that the veteran was 
treated for right ear complaints in September 1993, and again 
in 1998, when he complained of right ear drainage and pain.  
Examination of the ear conducted in February 1999 revealed 
the presence of a cholesteatoma, although no drainage was 
noted at that time.  

The veteran's right ear disability is evaluated under the 
provisions of 38 U.S.C.A. Part IV, Diagnostic Code 6200 for 
chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination).  Under this code, a 10 
percent rating is assigned during suppuration, or with aural 
polyps.  A 10 percent rating is the highest rating permitted 
under this diagnostic code.  

The foregoing evidence shows that the veteran's right ear 
disability was productive of drainage during the appeal 
period in 1998.  As such, the criteria for a 10 percent 
rating for the veteran's recurrent right ear infection at 
that time was met.  To this extent, therefore, the veteran's 
appeal must be granted.  With respect to the specific 
effective dates to be awarded for this benefit, however, that 
will be left to the Regional Office to establish, as is 
consistent with any increased schedular evaluation granted by 
the Board on appeal. 

c.  Sinusitis

The veteran's service medical records reflect treatment for 
sinusitis, and service connection for that disability was 
established by the November 1993 rating action on appeal.  
When examined in connection with his current claim, the 
veteran's history of recurrent sinusitis was noted, but at 
that time, his septum was mid-line, and he had normal 
turbinates.  Subsequently dated medical records fail to show 
any treatment for sinusitis.  

Sinusitis is evaluated under the provisions of 38 C.F.R. 
Diagnostic Code 6510.  Under this code as it is presently 
written, a noncompensable evaluation is assigned for 
sinusitis detected by X-ray only.  A 10 percent rating is 
assigned when there are one or two incapacitating episodes 
per year requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  An incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician. 

The criteria for evaluating sinusitis in effect when the 
veteran initiated his claim called for a non-compensable 
rating when it was manifested by X-rays only, with mild or 
moderate symptoms.  A 10 percent rating was assigned when 
there was moderate impairment, with discharge or crusting or 
scabbing, infrequent headaches.  38 C.F.R. Diagnostic Code 
6510, in effect prior to October 1996.  

Obviously, the criteria for evaluating sinusitis changed 
during the pendency of the veteran's appeal.  As previously 
mentioned, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas and Baker, supra.  
Likewise, if the RO had not previously considered both sets 
of criteria, it would be necessary to consider referring the 
case back to the RO so that could be accomplished before the 
Board entered its final determination.  As it happens, 
however, the record shows that over the course of this 
appeal, the RO has considered both sets of criteria in 
determining the rating assigned in this case.  Accordingly, a 
Remand to the RO to ensure that the old and new criteria have 
been considered is not necessary, and the Board may proceed 
to address the merits of the veteran's claim. 

As indicated above, there is no record of post service 
treatment for the veteran's sinusitis.  In view of this, 
there is no evidence of the requisite discharge, crusting, 
scabbing or infrequent headaches as required under the old 
criteria for a compensable evaluation.  Likewise, there is no 
evidence of one or two incapacitating episodes per year 
requiring prolonged antibiotic treatment, or three to six 
non-incapacitating episodes per year characterized by 
headaches, pain, and purulent discharge or crusting as 
required for a compensable evaluation under the newer 
criteria.  Under these circumstances, there is no basis in 
the record for assigning a compensable rating for the 
veteran's sinusitis, and his appeal concerning this claim is 
denied.  

d.  Right Inguinal Hernia Repair

A review of the veteran's service medical records reflects 
that the presence of a right inguinal hernia was first noted 
in 1967, and that this was surgically repaired in 1969.  The 
veteran went on to serve another 24 years, without any record 
revealing any further complaint in this regard.  Shortly 
after the veteran's service retirement in 1993, he was 
examined for VA purposes, and, with respect to this hernia 
repair, the history noted above was acknowledged and it was 
indicated that the veteran had no significant residual 
symptoms.  Service connection was then established for status 
post right inguinal hernia repair in November 1993, and the 
veteran expressed his disagreement with the non-compensable 
disability evaluation that was assigned.  In disagreeing with 
this decision, however, the veteran did not describe any 
particular symptom that he associated with his hernia repair, 
nor did he do so in any subsequent statement.  Similarly, no 
subsequently dated medical records reflect any treatment or 
complaints with respect to this condition.  

The veteran's hernia repair has been evaluated under the 
provisions of Diagnostic Code 7338, for inguinal hernia.  
Under this code, a non-compensable evaluation is assigned 
when the hernia is not operated, but remedial, or small, 
reducible, or without true hernia protrusion.  A 10 percent 
rating is assigned for a postoperative recurrent inguinal 
hernia, readily reducible and well supported by truss or 
belt.  

The provisions of Diagnostic Codes 7803 and 7804 would also 
be applicable for evaluating the veteran's post operative 
scar in this case.  To be awarded a compensable evaluation 
under Code 7803, the scar must be poorly nourished, with 
repeated ulceration.  A 10 percent rating under Code 7804, 
requires that the scar be tender and painful on objective 
demonstration.  

As indicated above, the evidence does not show the veteran's 
inguinal hernia to be recurrent, or that the post operative 
scar is poorly nourished, repeatedly ulcerates, or that it is 
tender and painful.  In view of this, there is no basis for 
assigning a compensable disability evaluation for the 
veteran's right inguinal hernia repair, and his appeal in 
this regard must be denied.  

e.  Deviated Nasal Septum

The veteran's service medical records reflect that his 
deviated nasal septum was first noted in 1983, and that a 
septoplasty was performed in 1993.  Service connection for 
status post correction of septal deviation was established in 
November 1993, and a non-compensable disability evaluation 
assigned.  The post service medical evidence includes the 
report of the VA examination conducted in September 1993.  
That revealed that the septum was mid-line with normal 
turbinates, although the veteran did report having trouble 
breathing on the left side of his nose.  None of the other 
post service medical records reflects any treatment directed 
to this condition, nor does the record show that the veteran 
made any specific contention with respect to this disability.  
(The veteran's representative offered that the complaint of 
trouble breathing on the left side was sufficient to permit a 
10 percent rating.)  

When the veteran initiated his claim, a deviated nasal septum 
was evaluated as non-compensably disabling with only slight 
symptoms present.  A traumatic deviated septum with marked 
interference with breathing space was assigned a 10 percent 
rating, the highest rating under this code.   38 C.F.R. Part 
IV, Diagnostic Code 6502, in effect prior to October 1996.  
As was the case with sinusitis, the criteria to evaluate a 
deviated nasal septum was changed, effective in October 1996.  
Presently, a 10 percent rating may be assigned when the 
evidence shows the presence of a 50 percent obstruction of 
the nasal passage on both sides or complete obstruction on 
one side.  Diagnostic Code 6502.  

As the Board previously observed, when the criteria for 
evaluating a disability changes during the course of an 
appeal, it necessary to apply the version most favorable to 
the veteran.  Here, the record shows that the RO considered 
both the old and the newer criteria in evaluating the 
veteran, and nevertheless determined that a compensable 
evaluation for this disability was not warranted in either 
case.  The Board must also consider both criteria.  

As set forth above, the record shows that, when examined in 
1993, the veteran's septum was mid-line and that he had 
normal turbinates.  There was no indication then or in any 
subsequent record that there is either a 50 percent 
obstruction of the nasal passage on both sides or a complete 
obstruction on one side as would be required to satisfy the 
criteria for a compensable evaluation under the newer 
criteria.  Likewise, even considering the veteran's complaint 
of "problems breathing through the left side," there is no 
evidence of a marked interference with breathing space as 
would be required for a compensable evaluation under the old 
criteria.  (The septum was mid-line and the turbinates 
normal.)  Under these circumstances, a basis upon which to 
assign a compensable evaluation for the veteran's status post 
correction of septal deviation has not been presented, and 
his appeal in this regard is denied.  

In reaching the foregoing decisions to deny increased ratings 
for hearing loss, sinusitis, hernia repair, and deviated 
nasal septum, the Board has also given consideration to the 
potential application of 38 C.F.R. § 3.321(b)(1).  In this 
regard, however, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321.  The current evidence of record does not 
demonstrate, nor has it been contended, that these 
disabilities resulted in frequent periods of hospitalization.  
Moreover, while these disabilities may have an adverse effect 
upon employment, it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  
Accordingly, with the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO, for referral of these 
issues to the VA Central Office for consideration of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321, is 
not warranted.


ORDER

Service connection for a heart disability is denied.  

Service connection for a right lung disability is denied.  

Service connection for kidney stones is denied.  

Service connection for osteophytes of the lumbar spine is 
granted.  

An increased (compensable) rating for bilateral hearing loss 
is denied. 

Subject to the law and regulations regarding the payment of 
monetary benefits, an increased 10 percent rating for 
recurrent ear infections, status post PE tube insertion right 
ear, is granted.  

An increased (compensable) evaluation for sinusitis is 
denied.  

An increased (compensable) evaluation for status post right 
inguinal hernia repair is denied.  

An increased (compensable) evaluation for status post 
correction of septal deviation is denied.  


REMAND

Respiratory Disorder

Regarding this aspect of the veteran's appeal, a review of 
the record reflects that this matter was originally 
characterized as a claim for service connection for asthma.  
After reviewing the veteran's service medical records, which 
failed to show any on which a diagnosis of asthma was 
entered, however, the veteran's claim was denied.  

While it is true that the veteran's service medical records 
fail to show any treatment for an impairment identified as 
asthma, these records do show treatment for a number of 
respiratory complaints, which were variously diagnosed.  
(These diagnoses included reactive airway disease, allergic 
rhinitis, bronchitis, and questionable bronchospasm.)  Given 
this history, it is apparent that the veteran's claim would 
have been better characterized in more general terms as one 
for service connection for a respiratory disorder.  The 
veteran, however, happened to choose the word "asthma" to 
characterize his complaints when he made his claim, and this 
may have caused some confusion in the initial rating.  

In any case, in viewing the veteran's claim more broadly, 
there is an obvious question as to how to properly 
characterize any present respiratory disorder, which was 
referred to as "History of asthma" when examined for VA 
purposes in September 1993, and for which the veteran 
reported using an inhaler.  Likewise, there is a question as 
to whether any current respiratory complaints may be related 
to the respiratory complaints noted in service.  In order to 
resolve these questions, another examination of the veteran 
should be accomplished. 

Bilateral Elbow

With respect to this aspect of the veteran's claim, a review 
of his service medical records fails to show that he ever 
sought out any medical care for elbow complaints.  He was, 
however, examined in connection with this claim in September 
1993, just one month after his retirement from service, and 
at that time the veteran reported a history of tendonitis and 
pain at both elbows.  Although the examiner found that both 
elbows appeared normal, with no tenderness, swelling or joint 
laxity, there apparently was some limitation of flexion, as 
it was measured to only 135 degrees.  (Normal flexion is to 
145 degrees. 38 C.F.R. § 4.71 Plate I.)  The diagnosis was 
history of recurrent tendinitis, elbows.  

Several years later, the veteran underwent a second 
examination for VA purposes.  This took place in January 
1999.  The report from this examination revealed that the 
veteran indicated that his elbows bothered him somewhat 
during service, and that they continue to do so with 
activities requiring increased use of the upper extremities.  
Inspection of the elbows showed that the veteran exhibited 
some discomfort on extremes of extension, and that there was 
tenderness to palpation directly over the lateral epicondyle 
bilaterally.  There was also slight olecranon tenderness 
noted, together with some increased pain in the elbow region 
with dorsiflexion of the wrists.  Although X-rays of the 
elbows were interpreted as revealing normal findings, the 
pertinent diagnosis was bilateral tennis elbow (lateral 
epicondylitis).  

As the foregoing evidence shows, the veteran apparently 
sought no treatment for his elbows during his 30 years of 
service.  Nevertheless, the month after his service 
retirement he reported a history of bilateral elbow pain.  At 
that time, no specific diagnosis was entered to account for 
the veteran's complaints, (only his history was noted), but 
years later, the veteran continued to report a history of 
elbow discomfort dating from his time in service.  Only then 
was a current diagnosis entered, tennis elbow (lateral 
epicondylitis).  

Given the veteran's reported history of elbow complaints so 
soon after his service retirement, his 30 years of continuous 
service, and his obvious competence to relate symptoms of 
elbow discomfort, it is reasonable to conclude that he had 
such symptoms during service, in spite of the absence of any 
supporting medical record.  (Presumably, the discomfort was 
simply not great enough at that time to mention it to any 
medical personnel.)  The first diagnosis of any specific 
elbow disability, however, is not shown by the record to have 
been made until another 6 years after the veteran's service 
retirement.  Such an extended passage of time raises the 
question as to whether or not the veteran's current diagnosis 
is related to any in-service discomfort, particularly when 
any such in-service discomfort was apparently not significant 
enough at that time to report.  In order to resolve this 
question, the veteran's elbows should be re-examined, and an 
opinion rendered as to whether any current elbow disability 
may be  related to the veteran's service.  

Chest Wall Pain

During the course of the veteran's service, he complained on 
a number of occasions of chest pain.  These complaints were 
attributed to various causes, including bronchitis, 
musculoskeletal pain, pectoral pain, mastitis, bronchospasm, 
mild restrictive airway disease, muscle strain and 
intercostal strain.  There was, however, no specific chronic 
disability identified to account for these complaints.  
Following the veteran's service retirement, he was examined 
for VA purposes in September 1993.  In the report from this 
examination, the veteran's history of chest wall pain was 
noted, and attributed to a pulled muscle, but there was again 
no specific chronic disability identified, and in view of 
this, the veteran's claim for benefits was denied.  
Subsequently dated records show, however, that shortly after 
the veteran's VA examination, he was seen at an Air Force 
base outpatient clinic where he again complained of chest 
pain.  At this time, a specific disability was identified, 
costochondritis.  

Because of the veteran's in-service history of chest wall 
complaints, together with the post service evidence showing 
that such complaints continue, but which were attributed to a 
different cause than any noted in service, another 
examination of the veteran should be conducted to ascertain 
whether the veteran has a chronic disability causing him 
chest wall discomfort, and whether this may be linked to his 
complaints of a similar nature noted in service.  

Diverticulosis

The record shows that the veteran was diagnosed to have 
diverticulosis during service, with July 1993 records 
reflecting complaints of persistent extreme left, lower 
quadrant pain.  Following the veteran's retirement from 
service, he was examined for VA purposes in September 1993.  
At that time, although the veteran's history of 
diverticulosis was noted, his abdomen was soft, not tender, 
and without mass or guarding.  After reviewing this evidence, 
the veteran was awarded service connection for 
diverticulosis, and assigned a non-compensable disability 
evaluation.  It was from this rating that the veteran 
perfected an appeal.  

In connection with his appeal, the veteran specifically noted 
on a March 1994 VA Form 9 (Appeal to Board of Veterans' 
Appeals) that he had been recently treated by a private 
physician regarding his diverticulosis.  He also submitted an 
authorization permitting the RO to obtain the records from 
this recent treatment.  It does not appear, however, that the 
RO made any effort to obtain these records, and given their 
obvious relevance, the Board will defer a decision on this 
aspect of the veteran's appeal until an attempt is made to 
obtain the treatment records the veteran mentioned, and a 
current examination of this disability is accomplished.

Although the delay occasioned by this Remand is regrettable, 
for the reasons set forth above, this case is being returned 
to the RO for the following:  

1.  The RO should contact the veteran in writing 
and ask him to identify the places at which he has 
received treatment since his 1993 retirement from 
service for respiratory complaints, for elbow 
complaints, for chest wall pain, and for 
diverticulosis.  After obtaining any necessary 
authorization, the RO should attempt to obtain and 
associate with the claims file, copies of the 
records that the veteran identifies, and in 
particular those from the Tyndall Air Force Base 
Hospital, and Sudhakar C. Reddy, MD., 2202 State 
Ave., Panama City, Fl. 32405.  

2.  Next, the veteran should be scheduled for a VA 
examination, the purpose of which is to evaluate 
his respiratory complaints, his elbow complaints, 
any chest wall pain, and diverticulosis.  All 
indicated tests, and any consultations deemed 
necessary, should be accomplished.  In addition, 
all examination reports should fully set forth the 
current complaints, and pertinent clinical findings 
regarding each particular area being examined.  

Regarding the veteran's elbow complaints, the 
examiner should comment on the impairment present 
to the veteran's elbow supination, extension and 
flexion.  In particular, specific findings should 
be made regarding the range of motion of the elbows 
and the extent to which that motion deviates from 
normal.  The examiner should also offer his or her 
opinion as to whether it is likely, unlikely, or at 
least as likely as not that any current disability 
of either elbow (including bilateral tennis elbow, 
if present), is related to the veteran's 30 year 
military career.  

Regarding the veteran's respiratory complaints, 
the examiner should identify each respiratory 
disorder currently present and opine as to whether 
it is likely, unlikely, or at least as likely as 
not that any such current respiratory disorder is 
related to the respiratory complaints noted n the 
veteran's service medical records.  

With respect to the veteran's chest wall pain 
complaints, the examiner should identify any 
current chronic disability present that manifests 
itself by chest wall pain.  If such a disability is 
present, including costochondritis, the examiner 
should offer an opinion as to whether it is likely, 
unlikely, or at least as likely as not, that it is 
related to any chest wall complaints noted in 
service.  

With respect to diverticulosis, the examiner 
should identify any current symptoms attributed to 
this disorder and in particular, whether it is 
productive of disturbances of bowel function with 
occasional episodes of abdominal distress, or 
frequent episodes of bowel disturbance with 
abdominal distress; and whether it is productive of 
a pulling sensation when attempting work or 
aggravated by movements of the body, or occasional 
episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal 
distension. 

All opinions expressed should be supported by 
reference to pertinent evidence and a complete 
rationale for any opinion expressed, with reference 
to supporting records, should be provided.  Before 
evaluating the veteran, the examiner should review 
the claims folder, and a notation to the effect 
that this review of the record was accomplished 
should be included as part of any examination 
report.

3.  Following completion of the foregoing, the RO 
should review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if the 
requested medical review does not include all 
opinions requested, appropriate corrective action 
is to be implemented.

4.  Next, the RO should enter its determination as 
to whether service connection is warrant for a 
respiratory disorder, for a bilateral elbow 
disorder, for a disability manifested by chest wall 
pain, and whether an increased rating is warranted 
for the diverticulosis.  If the RO's determinations 
remain adverse to the veteran, he should be 
furnished a supplemental statement of the case.  
After a reasonable opportunity to respond to this 
document has been provided, the case should then be 
returned to the Board if otherwise in order.  

No action is required of the veteran until he is informed, 
although he has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals


 


